DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A Replacement sheet for Fig. 1  was received on February 10, 2022.  Fig. 1 has been amended to show a structure identified with the reference character “22” that is located on the carriage (8).  Based on the statement in the Specification on page 5, lines 21-22, which describes “a magnetic sensor fitted to the carriage 8”, it is presumed that structure “22” is the “sensor” as recited in claims 4 and 9.  Accordingly, the Drawing Objection is withdrawn.

Specification
The Amendments to the Specification and Abstract are acceptable and will be entered.
While Applicant added the structure presumed to the claimed “sensor” as recited in Claims 4 and 9 to the Drawings, and identified this structure with the reference character “22” in Fig. 1, this reference character is not provided in the Specification.  As such, the Specification is objected to for failing to include the reference character “22” as shown in Fig. 1.  An Amendment to the Specification is required to add the reference character (22) corresponding to the claimed sensor in the description in compliance with 37 CFR 1.121(b).   


Response to Arguments
Applicant's arguments, see page 8, filed February 10, 2022, with respect the 35 USC 112(b) rejection of Claims 3-9, have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 3-9 has been withdrawn.
Applicant's arguments, see pages 8-11, filed February 10, 2022, with respect the 35 USC 103 rejection of claims 1 and 2, have been fully considered but they are not persuasive:
Applicant argues that that the rejection is improper because “nowhere does King suggest that the arms actually contact the crate, much less that they apply a squeezing (clamping force)”.  This argument fails because the features upon which applicant relies (i.e., that the clamps apply a squeezing/clamping force) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 recites “clamps adapted to move laterally with respect to the mast to grip one or more crates so that the crate(s) can be moved by the carriage up and down the mast”.  Nowhere in Claim 1 does it recite that the clamps apply a squeezing/clamping force.  Instead, all that claim 1 requires is that that clamps are capable of gripping the crates by being able to move laterally with respect to the mast.  Moreover, claim terms are construed under the broadest reasonable interpretation, and because the structure that grips the crates is called a “clamp”, does not necessarily require a squeezing/compressing force.  The term “clamp” is not specifically defined in the Specification and therefore its common definition can be applied.  Merriam-Webster defines a clamp as “any of various instruments or appliances having parts brought together for holding or compressing something” (emphasis added).  As such, the fact that King’s arms are capable of merely holding an object allow it to be broadly construed to be a “clamp”.
Applicant further states that “the Examiner admits that King does not have a keeper”.  This statement is incorrect because the rejection specifically states that King teaches a keeper (See pages 4-5, paragraph 8.A,  of the November 12, 2021 Office Action, which states “a keeper (36, 44) that engages with a crate to prevent it dropping free from the carriage”, when describing what King discloses.)  Instead, the rejection states “King fails to teach pivotable keepers”   (See page 5, paragraph 8.B).  As such, Becker is only being used in the rejection to teach a pivotable keeper.
Applicant further argues that it would be improper to modify King to use a pivotable keeper similar to the keeper as taught by Becker (instead of a non-pivotable/fixed keeper) because the modification would require an inordinate amount of redesign (See Applicant’s Response, page 10).  This argument fails because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the ordinarily skilled artisan would be motivated to use a pivotable keeper for the same reasons that Becker uses a pivotable keeper, i.e., to allow the keeper to pivot out of the way as needed during a stacking or destacking operation, as shown by Becker (Figs. 2-4), and would be able to make this modification using known methods and the modification would yield nothing more than predictable results. 
Finally, Applicant argues that the combination of King and Becker fails to teach swinging movement of the keeper in response to the clamps engaging the crate (see Applicant’s Response pages 10-11).  Claim 1 is directed to a device (i.e., a crate lifter) having a mast, a carriage, clamps, a keeper, and rollers as the major components of the device.  The claimed keeper is described functionally and/or in terms of how it is used: “a keeper arranged such that it is caused to swing in response to the clamps engaging the crate, or the lowest crate to be moved if there is more than one, to bring a portion of the keeper into engagement with that crate to prevent it dropping free from the carriage”.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, all that Becker is being relied upon in the rejection is a pivotable keeper and not for the actuators or other structures that cause it to pivot. As such, the modification of King to include a swinging/pivotable keeper (similar to the pivotable keeper taught by Becker), is capable of swinging/pivoting, and therefore, the rejection is proper.  
For at least these reasons, the 35 USC 103 rejection of Claims 1 and 2 is maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., US 2019/0119049, in view of Becker, US 4,809,881.
With regard to Claim 1, King discloses a crate lifter (10, Figs. 1-43, [0053]-[0081] comprising:
a) a main support mast (14, Figs. 1, 4, [0053]-[0054]), 
b) a carriage (18, [0055]-[0058]) engaged with the mast (Figs. 1-12) and having:
i. clamps (34/38, Figs. 1-23; 234/238, Figs. 23-28) adapted to move laterally with respect to the mast to grip one or more crates so that the crate(s) can be moved by the carriage up and down the mast (Figs. 9-12); and 
ii. a keeper (36, 44) that engages with a crate to prevent it dropping free from the carriage; and 
c) rollers at a base of the mast that enable the lifter to be moved from one location to another (Fig. 1).
King fails to teach pivotable keepers.  Becker discloses a crate lifter (10, Figs. 1-7, C2, L4 – C3, L59) that includes a keeper (32, Figs. 2-6, C2, L27-39), wherein the keeper is pivotably mounted and is capable of and is therefore “arranged such that it is caused to swing in response to the clamps engaging the crate, or the lowest crate to be moved if there is more than one, to bring a portion of the keeper into engagement with that crate.”  It would have been obvious to one of ordinary skill in the art,  before the effective filing date of Applicant’s invention, to modify King to use a swinging/pivoting keeper, similar to only the swinging/pivoting keeper disclosed in Becker, because it would allow the keeper to pivot out of the way as needed during a stacking or destacking operation, as shown by Becker (Figs. 2-4).  The ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results. 
With regard to Claim 2, King discloses wherein the keeper (36, 44) is arranged to engage with a space in, or a side rib of, the lowest crate to be moved (Figs. 13-22).

Allowable Subject Matter
9.	Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652